     Case 2:20-cv-00331-WBS-AC Document 20 Filed 09/09/21 Page 1 of 29


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   MAHMOUD SAQQA,                           No. 2:20-cv-00331 WBS AC
13                 Plaintiff,

14        v.                                  ORDER RE DEFENDANTS’ MOTION
                                              FOR SUMMARY JUDGMENT
15   SAN JOAQUIN COUNTY; KRIS BALAJI,

16                 Defendants.

17

18                                 ----oo0oo----

19              Plaintiff Mahmoud Saqqa brought this action against his

20   former employer San Joaquin County (“the County”) and his former

21   supervisor, Kris Balaji, alleging that defendants discriminated

22   against him and harassed him on the basis of his race and his age

23   in violation of 42 U.S.C. § 1981 and California Government Code

24   § 12940, et seq.    (See Compl. (Docket No. 1).)       Defendants now

25   move for summary judgment on all claims.        (Mot. for Summ. J.

26   (Docket No. 14-1).)

27   I.   Factual Background

28              Saqqa began his employment with the County in 1988.
                                          1
     Case 2:20-cv-00331-WBS-AC Document 20 Filed 09/09/21 Page 2 of 29


1    (Defs.’ Sep. Statement of Undisputed Material Facts (“Defs.’

2    SUF”) No. 1 (Docket No. 14-2).)       Between 2000 and 2019, Saqqa

3    worked as a Senior Civil Engineer or “Engineer V” at the head of

4    the County’s Bridge Engineering Division.        (Id. at No. 2; Pl.’s

5    Statement of Disputed Facts in Opp’n to Mot. for Summ. J. (“Pl.’s

6    SDF”) No. 2 (Docket No. 16-3); Pl.’s Exs. in Opp’n to Mot. for

7    Summ. J. (“Pl.’s Exs.”), Ex. 10 (“Saqqa Decl.”) ¶ 4 (Docket No.

8    16-2).)     As an Engineer V, Saqqa supervised and directed

9    subordinate engineers and administrative and technical personnel

10   in the planning, development, design, and construction of public

11   work projects and programs.      (Pl.’s Ex. 1 (“Engineer V Job

12   Description”) at 1 (Docket No. 16-1).)        Saqqa was also

13   responsible for reviewing and approving plans and cost estimates

14   for construction projects, conducting feasibility studies, and

15   consulting with management and administration regarding the

16   establishment of engineering policies and procedures in the

17   department and for the County.       (Id.)

18                Saqqa’s direct supervisor was Mike Selling, a Deputy

19   Director at the County’s Public Works Department.          (Id. at No.

20   13.)     Selling reported to defendant Kris Balaji, who was first
21   hired by the County in October 2015 as the Director of Public

22   Works.      (Id. at No. 4.)   Besides a brief stint between July 2020

23   and January 2021 when Balaji left to work at Caltrans, Balaji has

24   held this position since his hire.       (Id. at Nos. 4-5.)

25                 Saqqa was born in Jordan and states that his race is

26   Caucasian.     (Def.’s SUF No. 3.)    Balaji was born in India and his
27   race is Asian.     (Def.’s SUF No. 6.)

28          A.    Creation of the ESM Position
                                          2
     Case 2:20-cv-00331-WBS-AC Document 20 Filed 09/09/21 Page 3 of 29


1                   Shortly after Balaji was hired in 2015, Selling began

2    advocating for the County to create two “Engineering Services

3    Manager,” or “ESM,” positions above the Bridge Engineering

4    Division and the Transportation Division in the County’s

5    organizational hierarchy.        (Defs.’ SUF No. 14.)     Whereas the

6    Engineer V position is largely focused on managing projects and

7    is more “hands-on,” the ESM position is more of a management

8    role, in that it entails managing staff and administering

9    engineering-related programs, projects, and functions within the

10   Public Works Department.         (Defs.’ SUF No. 10.)

11                  Balaji shared Selling’s view, and the two submitted a

12   request to the County’s Human Resources to create the two

13   positions.       (Id. at Nos. 15-16.)       Human Resources only approved

14   one ESM position, however, which would oversee both the Bridge

15   Engineering and Transportation Divisions.            (Id. at No. 17.)   The

16   County determined that it would only recruit candidates for the

17   new ESM position from within existing departments, and scheduled

18   interviews for November 2017.          (Id. at No. 20; Pl.’s Statement of

19   Additional Disputed Facts (“Pl.’s SADF”) No. 123 (Docket No. 16-

20   4).)     Human Resources screened applications and identified three
21   qualified candidates.       (Pl.’s SADF No. 124.)      One of those

22   candidates left employment with the County before the interviews.

23   (Id.)        The other two candidates were Saqqa and Firoz Vohra, the

24   Engineer V who headed the Transportation Division.           (Id.; Defs.’

25   SUF No. 12.)        Like Balaji, Vohra is from India and states that

26   his race is Asian.       (Id.)
27           B.     The Interview Process

28                  In approximately March 2017, Saqqa, Balaji, Selling,
                                             3
     Case 2:20-cv-00331-WBS-AC Document 20 Filed 09/09/21 Page 4 of 29


1    and Vohra met regarding the new ESM position.         (Defs.’ SUF No.

2    18.)   According to Saqqa, Balaji stated that Vohra would be

3    receiving a five percent equity increase in his pension based on

4    his work on a Capital Improvement Project and retire soon after.

5    (Defs.’ Index of Exs. (“Defs.’ Exs.”), Ex. I (“Saqqa Dep.”)

6    40:16-43:4 (Docket No. 14-3).)       He then stated, “you know what

7    happens next” and that the Department would be moving forward

8    with hiring for the ESM position.        (Id.)   Saqqa understood Balaji

9    to be suggesting that, because Vohra would be retiring soon,

10   Saqqa would likely be selected for the ESM position.          (Id.)

11              Saqqa states that later that year, in August 2017,

12   Vohra visited Saqqa in his office and told him that Balaji had

13   instructed Vohra to tell Saqqa to withdraw from consideration for

14   the ESM position so that he could appoint Vohra to the position.

15   (Id. at 44:17-45:17.)     Saqqa refused to withdraw from

16   consideration and told Vohra that he fully intended to compete

17   for the position.     (Pl.’s Ex. 9 (“Selling Decl.”) ¶ 14 (Docket

18   No. 16-2).)

19              The day before the scheduled interviews for the ESM

20   position in November 2017, Balaji directed Selling to cancel the
21   interviews, over Selling’s objection.        (Id. at ¶ 15.)    Balaji

22   states that he had concerns that Selling would simply pick one of

23   the two candidates to fill the position, regardless of whether

24   either of them demonstrated that he could succeed in the job

25   during the interview process.      (Defs.’ SUF No 21.)      Balaji

26   believed that it would be better to delay the interviews until
27   after the candidates had had the opportunity to apply to the

28   County’s new “Trailblazer Program,” a leadership and development
                                          4
     Case 2:20-cv-00331-WBS-AC Document 20 Filed 09/09/21 Page 5 of 29


1    program which he felt could improve the candidates’ leadership

2    skills and abilities.      (Id. at No. 22.)

3               Saqqa applied for the Trailblazer Program and received

4    an interview in December 2017, but was not ultimately selected

5    for the Program.     (Defs.’ SUF No. 24.)      Vohra did not apply for

6    the Trailblazer Program.      (Id.)   Once it became apparent that

7    neither candidate would participate in the Trailblazer Program,

8    Balaji rescheduled the ESM interviews for February 2018.            (Id. at

9    Nos. 26-27.)    Saqqa and Vohra were the only two candidates

10   interviewed.    (Id.)

11              In what Saqqa contends was an unprecedented change to

12   the County’s standard interview process, Balaji placed himself on

13   the interview panel, even though the ESM would be reporting

14   directly to Selling, not him.      (Pl.’s SADF No. 130, 141.)        Balaji

15   also requested that a representative from Human Resources,

16   Jennifer Goodman, be placed on the panel.        (Id.)   In addition to

17   Balaji and Goodman, the interview panel consisted of the Deputy

18   Public Works Director for Operations, Jim Stone, and Selling.

19   (Id. at No. 28.)

20              The interview consisted of each panelist asking Saqqa
21   questions in turn.      (Defs.’ SUF No. 29.)    Following the

22   interview, the panel members discussed each candidate’s

23   performance.    (Id. at Nos. 32-37; Pl.’s SADF No. 145.)        Stone

24   felt that Saqqa had performed better than Vohra in the interview,

25   but believed that the position “would have been a stretch” for

26   Saqqa and was not completely satisfied that Saqqa was ready to
27   take on the ESM position.      (Defs.’ SUF Nos. 34-36.)      Goodman

28   agreed that Saqqa had performed better in the interview, but also
                                           5
     Case 2:20-cv-00331-WBS-AC Document 20 Filed 09/09/21 Page 6 of 29


1    felt that Saqqa had not demonstrated what he needed to earn a

2    promotion to a senior management role.        (Id. at No. 37.)      The

3    only panel member who appears to have felt that Saqqa should get

4    the role is Selling.     (Pl.’s SADF No. 145.)

5               Based on a declaration submitted by Selling, Saqqa

6    contends that Balaji first advocated that Vohra had performed

7    better, but later seemed to shift his position to state that

8    neither candidate had met his expectations once he heard that

9    other panel members thought Saqqa had performed better.             (Id.)

10   No other panel member confirms this account, however; the other

11   panelists simply testified that Balaji did not think either

12   candidate was qualified for the position.        (Defs.’ SUF Nos. 37;

13   Defs.’ Ex. F (“Stone Dep.”) 38:23-39:7; 41:3-11.)

14              As the Department’s director, Balaji was vested with

15   final authority to decide whether to hire or promote a candidate.

16   (Defs.’ SUF No. 38.)     Ultimately, Balaji decided not to promote

17   either Saqqa or Vohra to the ESM position.        (Id. at Nos. 43-46.)

18   In subsequent discussions concerning the interview, Selling,

19   Goodman, and Balaji each told Saqqa that Balaji was not going to

20   fill the position because neither candidate had met Balaji’s
21   expectations for the role.      (Defs.’ SUF Nos. 44-45.)

22              Vohra also met with Selling and Balaji after his

23   interview.    (Defs.’ SUF No. 55.)       Balaji similarly told Vohra

24   that he had not displayed the qualities Balaji was looking for in

25   an ESM, i.e., the right leadership qualities.         (Id. at No. 56.)

26   Vohra resigned his employment with the County shortly after this
27   meeting, largely because he did not receive a promotion to the

28   ESM position.    (Id. at No. 58.)
                                          6
     Case 2:20-cv-00331-WBS-AC Document 20 Filed 09/09/21 Page 7 of 29


1         C.    Saqqa’s Allegations of Harassment

2               Saqqa alleges that Balaji subjected him to excessively

3    harsh and inappropriate criticism beginning between August 2017

4    and February 2018, around the time when Balaji canceled and then

5    rescheduled the ESM position interviews.        (Defs.’ SUF No. 63.)

6    Though Saqqa feels Balaji had generally been very professional

7    and fair with him prior to August 2017, Saqqa describes a change

8    in Balaji’s behavior in which Balaji began to yell at him and

9    berate him over seemingly minor mistakes.        (See Pl.’s SDF Nos.

10   60-106; Pl.’s SADF Nos. 151-176.)

11              For instance, in late 2017, Balaji gave Saqqa a work

12   assignment on a Friday afternoon despite being aware that Saqqa

13   had planned a vacation to Las Vegas that weekend.          (Def.’s SUF

14   No. 64.)   When Saqqa told Balaji that he would be driving and

15   thus would be unable to complete the project, Balaji told him “I

16   challenge you to do that.”      (Id. at No. 65.)     Similarly, sometime

17   prior to February 2018, Saqqa states that Balaji “challenged” him

18   to apply for the Trailblazer program.        (Id. at No. 68.)       Saqqa

19   perceived this “challenge” to be harassing because Balaji only

20   challenged him to apply for the program, not others.          (Id.)
21              Saqqa also describes a number of incidents in which

22   Balaji berated him for perceived mistakes in front of his

23   coworkers or even his subordinates.       In one such instance, Saqqa

24   states that Balaji screamed and yelled at him for approving a

25   poor-quality submittal for the “Solid Waste” project.          (Id. at

26   No. 69.)   This criticism continued through another meeting later
27   the same day and to a board agenda meeting held at a later date,

28   where Balaji “kept on rattling about the poor quality” of the
                                          7
     Case 2:20-cv-00331-WBS-AC Document 20 Filed 09/09/21 Page 8 of 29


1    Solid Waste proposal and “condescending [Saqqa] in front of”

2    other division managers.      (Id. at Nos. 76, 77.)     Saqqa contends

3    that his job was not to evaluate the substantive quality of the

4    submission, but rather to ensure that the proposal complied with

5    Department regulations and facilitate its submittal.          (Id. at

6    Nos. 69-73.)    Saqqa therefore argues that this criticism by

7    Balaji was unwarranted and indicative of a hostile work

8    environment.    (Id.)

9                Saqqa describes three other meetings, beginning in

10   November 2018, where Balaji behaved similarly.         (Id. at Nos. 86-

11   95.)     In one meeting, Balaji interrupted a presentation Saqqa was

12   giving to ask “I want to know whose head is going to roll if the

13   project goes bad” in a disrespectful and unprofessional manner.

14   (Id. at Nos. 87-88.)     In another, Balaji demanded to know why the

15   costs of a project Saqqa was working on were going up.          After

16   Saqqa explained that the project was taking longer than

17   anticipated and that unforeseen conditions had arisen, Balaji

18   responded by saying “that’s a BS answer” and “I’m going to teach

19   you how to do that” in a condescending manner.         (Id. at No. 90.)

20   Balaji went on for another 20-30 minutes demeaning and
21   disrespecting Saqqa, even throwing a pen on the table.          (Id. at

22   No. 91.)    Finally, Saqqa describes an instance in which Balaji

23   criticized him for sitting in the wrong chair, even though there

24   were no nametags designating which person should sit in which

25   chair.     (Id. at No. 93-95.)

26               Saqqa also testified about another incident in which
27   Saqqa’s assistant “cc’d” Balaji on an email response to Caltrans

28   despite the fact that Balaji was not a participant in the
                                          8
     Case 2:20-cv-00331-WBS-AC Document 20 Filed 09/09/21 Page 9 of 29


1    conversation.     (Id. at No. 78.)    Balaji summoned Saqqa to his

2    office and proceeded to yell at him, questioning why he was cc’d

3    on the email and whether Saqqa could adequately run his

4    department.     (Id.)   Balaji instructed Saqqa to “own his mistake.”

5    (Id.)

6               Finally, Saqqa describes an email he received from

7    Balaji concerning an analysis of whether a bridge should be

8    rehabilitated or replaced.      (Id. at No. 96.)     According to Saqqa,

9    inspectors with the Federal Highway Administration (“FHWA”) and

10   Caltrans made a mistake in concluding that the bridge needed to

11   be replaced, rather than rehabilitated.        (Id. at No. 97.)      After

12   the County had expended considerable funds moving forward with a

13   replacement of the bridge, Caltrans and the FHWA informed them

14   that the bridge would actually need to be rehabilitated.            (Id.)

15   Balaji emailed Saqqa and Selling, stating that he “wanted to get

16   to the bottom of this as to really who messed up resulting in

17   loss of time and money” and “if you think we have a part in this

18   issue, please let me know so that I can back off.”          (Id. at No.

19   98.)    Saqqa believes this comment was attacking his work ethic

20   because the only way Balaji could believe that Saqqa had a role
21   in the error was if he did not believe Saqqa when he told him

22   that the error had been Caltrans’ and FHWA’s.         (Id. at No. 99.)

23              Saqqa concedes that, in all of the above-listed

24   incidents, Balaji never referenced Saqqa’s age, national origin,

25   or race in any manner.     (See Pl.’s SDF Nos. 74, 100.)       Saqqa only

26   recounts two instances in which Balaji made comments to him
27   specifically referring to his age.       First, Saqqa recounts an

28   instance in October 2018 when Balaji blamed Saqqa for Balaji
                                          9
     Case 2:20-cv-00331-WBS-AC Document 20 Filed 09/09/21 Page 10 of 29


1    missing a meeting with an individual named Dante Nomellini.               (Id.

2    at No. 79.)    Saqqa states that, when he arrived at the meeting

3    with Nomellini and noticed that Balaji was not there, he called

4    Balaji to ask him if he was coming.         (Id. at No. 80.)     Balaji

5    screamed and yelled at Saqqa in response, asking him if he had

6    ever verbally confirmed to Saqqa that he would be attending the

7    meeting.    (Id.)   After Saqqa apologized and told Balaji he needed

8    to come to the meeting, Balaji eventually arrived and

9    “pretend[ed] like nothing happened.”         (Id. at No. 82.)     After, on

10   the way back, Balaji again started screaming and yelling at Saqqa

11   and told him this incident would “really impact your promotion.”

12   (Id. at No. 83.)     Saqqa then responded by saying “I was unaware

13   that you left your phone in your car,” to which Balaji responded

14   by yelling, “old managers like you need to retire.”           (Id. at No.

15   84.)   Balaji then went and spoke with Beatriz Diaz--the employee

16   who had set up the meeting for him--and yelled at her as well, to

17   the point that she began crying.          (Id. at No. 85.)

18               Second, Saqqa states that, in his debriefing meeting

19   with Balaji following the February 2018 interview for the ESM

20   position, Balaji made a comment effectively stating that he had
21   inherited old managers that were not of his choosing, and that he

22   wanted to hire younger managers who could implement his vision

23   for the Department.     (Pl.’s SADF No. 175.)

24               Saqqa also charges that, in approximately 2016, Balaji

25   told ESM John Maguire “old managers like you need to retire.”

26   (Id. at No. 173.)     Selling also heard this comment, and testified
27   that Balaji had made it in a “somewhat humorous manner” and was

28   making an attempt at humor.       (Defs.’ SDF No. 62.)       Saqqa and
                                          10
     Case 2:20-cv-00331-WBS-AC Document 20 Filed 09/09/21 Page 11 of 29


1    other witnesses further state that Balaji made comments during

2    multiple department meetings that he needed to hire younger

3    managers and that he had gotten in trouble with HR for saying

4    that previously.     (Pl.’s SADF Nos. 174-75.)

5                Overall, Saqqa puts forth a litany of instances

6    beginning around August 2017 in which Balaji berated him for

7    mistakes associated with his job.         Saqqa contends that Balaji’s

8    behavior has caused him to experience severe stress, insomnia,

9    sleep disturbance, restlessness, depressed mood, erectile

10   disfunction, anhedonia (inability to feel pleasure), decreased

11   energy, and decreased concentration.        (Pl.’s SADF No. 172.)

12         D.    Post-Interview Meetings and Saqqa’s Resignation

13               After Balaji denied Saqqa and Vohra the ESM promotion

14   in February 2018, Saqqa requested to meet with Balaji and Selling

15   to discuss Balaji’s expectations for the ESM position.           (Defs.’

16   SUF No. 47.)    Balaji told Saqqa that he was “going to help him

17   get there” and developed a department enhancement plan for Saqqa

18   to implement.     (Id. at Nos. 48-49.)      Balaji also lamented that he

19   wished he could “hire young managers.”        (Id. at No. 49.)

20   Notwithstanding this comment, Saqqa testified that Balaji
21   generally seemed supportive of Saqqa reaching a position where he

22   could be promoted to the ESM position during this meeting.           (Id.

23   at No. 50.)

24               Plaintiff then met with Balaji three to four more times

25   on a monthly basis regarding Balaji’s expectations for the ESM

26   position and Saqqa’s promotional opportunity.         (Id. at No. 51.)
27   Though Selling was also supposed to participate, Balaji stopped

28   inviting him to the meetings.       (Pl.’s SADF No. 159.)     In response
                                          11
     Case 2:20-cv-00331-WBS-AC Document 20 Filed 09/09/21 Page 12 of 29


1    to the suggestions Balaji gave Saqqa during these meetings, Saqqa

2    signed up for leadership classes, joined the American Public

3    Works Association and sought a leadership position there, applied

4    for and received multiple project awards, and created new

5    programs to recognize his staff.          (Id. at No. 158.)

6                As 2018 progressed, Saqqa continued to implement the

7    changes recommended by Balaji in their monthly meetings.             (Defs.’

8    SUF Nos. 52-53.)     Saqqa believes that he completed most of what

9    Balaji asked of him.      (Id.)   In October, Selling and Balaji met

10   to discuss Saqqa’s efforts to meet Balaji’s expectations of what

11   would be expected for the ESM position.          (Pl.’s SADF No. 160.)

12   Balaji told Selling that he was still not satisfied.          (Id.)

13   Balaji cited several incidents involving Saqqa in which Saqqa had

14   disappointed him, focusing on the Woodward Bridge project site

15   meeting with Dante Nomellini in particular.          (Defs.’ SUF No.

16   107.)     Balaji told Selling that he would hold Selling personally

17   accountable if Saqqa were to be promoted to the ESM position and

18   fail during the probationary period.         (Id. at No. 110.)       Selling

19   responded that Balaji was “moving the goalposts again.”              (Id.)

20   Selling also told Balaji he thought his conduct towards Saqqa was
21   unfair.     (Id.)   After this conversation, Selling told Saqqa that

22   there was “virtually no hope” of being promoted to the ESM

23   position.     (Id. at No. 161.)

24               Saqqa contends that Balaji’s treatment of him, combined

25   with his realization that Balaji was still not satisfied with his

26   performance, even after implementing many of the changes demanded
27   by Balaji, led the workplace environment to become intolerable,

28   to the point that Saqqa resigned on March 29, 2019.           (Id. at No.
                                          12
     Case 2:20-cv-00331-WBS-AC Document 20 Filed 09/09/21 Page 13 of 29


1    172.)

2                The County closed recruitment for the ESM position

3    after the February 2018 interviews.        (Defs.’ SUF No. 116.)     The

4    County never appointed another candidate to the position, or even

5    considered promoting anyone else, before ultimately eliminating

6    the position in July 2020.       (Id. at No. 115.)

7    II.   Discussion

8                Summary judgment is proper “if the movant shows that

9    there is no genuine dispute as to any material fact and the

10   movant is entitled to judgment as a matter of law.”           Fed. R. Civ.

11   P. 56(a).    The party moving for summary judgment bears the

12   initial burden of establishing the absence of a genuine issue of

13   material fact and can satisfy this burden by presenting evidence

14   that negates an essential element of the non-moving party’s case.

15   Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).

16   If the moving party has properly supported its motion, the burden

17   shifts to the non-moving party to set forth specific facts to

18   show that there is a genuine issue for trial.         See id. at 324.

19   “Where the record taken as a whole could not lead a rational

20   trier of fact to find for the non-moving party, there is no
21   genuine issue for trial.”      Matsuhita Elec. Indus. Co. v. Zenith

22   Radio Corp., 475 U.S. 574, 587 (1986).        Any inferences drawn from

23   the underlying facts must, however, be viewed in the light most

24   favorable to the party opposing the motion.         See id.

25         A.    Discrimination under 42 U.S.C. § 1981

26               Saqqa first claims that defendants refused to promote
27   him to the ESM position because of his race, in violation of 42

28   U.S.C. § 1981.     (See Compl. ¶¶ 11-19.)     Saqqa’s theory is that
                                          13
     Case 2:20-cv-00331-WBS-AC Document 20 Filed 09/09/21 Page 14 of 29


1    Balaji refused to elevate him to the ESM position because he is

2    Caucasian, rather than a member of the Asian racial group like

3    Balaji.1   (See id.)

4                Section 1981 states in part: “[a]ll persons within the

5    jurisdiction of the United States shall have the same right in

6    every State and Territory to make and enforce contracts, to sue,

7    be parties, give evidence, and to the full and equal benefit of

8    all laws . . . as is enjoyed by white citizens.”          42 U.S.C.

9    § 1981(a).    The Supreme Court has held that § 1981 bans all

10   racial discrimination in the making of public and private

11   contracts.    Saint Francis Coll. v. Al-Khazraji, 481 U.S. 604, 609

12   (1987).    The Ninth Circuit has further specified that the statute

13   prohibits discrimination in the employment context.          See Manatt

14   v. Bank of Am., N.A., 339 F.3d 792, 797 (9th Cir. 2003).

15               When applying § 1981 in the employment discrimination

16   and harassment context, courts apply the same standards

17   applicable to a Title VII claim.       Id. at 797; accord EEOC v.

18   Inland Marine Indus., 729 F.2d 1229, 1233 n.7 (9th Cir.1984) (“A

19   plaintiff must meet the same standards in proving a § 1981 claim

20   that he must meet in establishing a . . . claim under Title VII .
21

22
           1   Saqqa styles his first claim in his complaint as one
     for denial of promotion “due to his race and/or color and/or
23   national origin.” (Compl. ¶ 18.) Section 1981 does not permit
     claims for discrimination “solely on the place or nation of [the
24   plaintiff’s] origin.” St. Francis Coll. v. Al-Khazraji, 481 U.S.
     604, 613 (1987). The court will therefore not analyze Saqqa’s
25   claim as one for discrimination based on his birthplace in Jordan
26   and Balaji’s (and Vohra’s) birthplace in India. See id. Rather,
     the court will analyze Saqqa’s claim as one for discrimination
27   based on the fact that Saqqa and Balaji (and Vohra) are of
     different races, as the parties agree that Saqqa is Caucasian,
28   while Balaji (and Vohra) are Asian. (See Def.’s SUF Nos. 3, 12.)
                                     14
     Case 2:20-cv-00331-WBS-AC Document 20 Filed 09/09/21 Page 15 of 29


1    . . .”).    Under Title VII, courts in the Ninth Circuit apply the

2    McDonnell Douglas burden-shifting test to evaluate claims of

3    intentional discrimination, “where intent itself is generally

4    impossible to prove.”      Lindsey v. SLT Los Angeles, LLC, 447 F.3d

5    1138, 1144 (9th Cir. 2006) (citing McDonnell Douglas Corp. v.

6    Green, 411 U.S. 792, 802-03 (1973)).

7                Under McDonnell Douglas, a plaintiff must first

8    establish a prima facie case of racial discrimination.           Id.   The

9    burden then shifts to the defendant to prove that it had a

10   legitimate, non-discriminatory reason for the adverse action.

11   Id.   (citing McDonnell Douglas, 411 U.S. at 802).         If the

12   defendant meets that burden, the burden shifts back to the

13   plaintiff to prove that such a reason was merely a pretext for

14   intentional discrimination.       Id. (citing Tex. Dep’t. of Cmty.

15   Affairs v. Burdine, 450 U.S. 248, 253 (1981)).

16               1.    Saqqa’s Prima Facie Case

17               “In a failure to promote case, the specific elements of

18   the prima facie case may be based on circumstantial evidence by

19   showing: (1) plaintiff belongs to a protected class; (2) he

20   applied for and was qualified for the position he was denied; (3)
21   he was rejected despite his qualifications; and (4) the employer

22   filled the position with an employee not of plaintiff’s class, or

23   continued to consider other applicants whose qualifications were

24   comparable to plaintiff’s after rejecting plaintiff.”           Flores v.

25   Merced Irr. Dist., 758 F. Supp. 2d 986, 994 (E.D. Cal. 2010)

26   (O’Neill, J.) (citing Dominguez-Curry v. Nev. Transp. Dep’t, 424
27   F.3d 1027, 1037 (9th Cir. 2005)).         Defendants do not contest that

28   Saqqa has established the first three elements of his prima facie
                                          15
     Case 2:20-cv-00331-WBS-AC Document 20 Filed 09/09/21 Page 16 of 29


1    case.   Rather, they argue that Saqqa cannot establish the fourth

2    element because the County never promoted anyone outside of

3    Saqqa’s race to the ESM position or even considered filling it

4    with any other candidates.       (Mot. for Summ. J. at 17-18.)

5                It is undisputed that the County eliminated the ESM

6    position in July 2020 without ever filling it.          (See Pl.’s SDF

7    No. 115.)     Saqqa has also failed to produce any evidence that

8    would allow a reasonable juror to infer that the County continued

9    to consider other applicants after rejecting him.          (See id. at

10   No. 116.)     Saqqa argues that his subsequent monthly meetings with

11   Balaji show that the County was continuing to search for a

12   candidate for the ESM position, even after the February 2018

13   interviews.     (See id.)   But Saqqa’s own testimony reveals that

14   these meetings were held for the purpose of discussing what the

15   expectations were for the ESM position and how he could improve

16   his skills, not to conduct a search for the position or consider

17   other candidates.     (See Saqqa Dep. 128:22-129:11; 162:4-23.)

18   Saqqa has therefore failed to put forth sufficient evidence to

19   establish a prima facie case that he was denied a promotion due

20   to his race under McDonnell Douglas.
21   See Flores, 758 F.3d at 1037.

22               Saqqa next argues that, even if he cannot establish a

23   prima facie case under the standard set forth by defendants, the

24   Supreme Court has specifically noted that “[t]he facts

25   necessarily will vary in Title VII cases, and the specification .

26   . . of the prima facie proof required from [the plaintiff] is not
27   necessarily applicable in every respect to differing factual

28   situations.” See McDonnell Douglas, 411 U.S. at 802 n.13; see
                                          16
     Case 2:20-cv-00331-WBS-AC Document 20 Filed 09/09/21 Page 17 of 29


1    also Furnco Const. Corp. v. Waters, 438 U.S. 567, 575 (1978)

2    (noting that McDonnell Douglas’ articulation of the elements

3    required to make out a prima facie case of discrimination “was

4    not intended to be an inflexible rule”).         Accordingly, Saqqa

5    contends that, instead of requiring the plaintiff to show that

6    the employer filled the position with a candidate of another race

7    or continued to look for other candidates after denying the

8    plaintiff, many courts merely require the plaintiff to show that

9    “similarly situated individuals outside [the plaintiff’s]

10   protected class were treated more favorably, or other

11   circumstances surrounding the adverse employment action give rise

12   to an inference of discrimination.”        (See Pl.’s Opp’n at 6

13   (quoting Peterson v. Hewlett-Packard Co., 358 F.3d 599, 603 (9th

14   Cir. 2004)).)

15               As an initial matter, the court notes that the case

16   Saqqa cites to, Peterson, was a religious discrimination case in

17   which the plaintiff argued that his employer failed to

18   accommodate his religious views and ultimately terminated him due

19   to those views.     See Peterson, 358 F.3d at 603-05.       And as Saqqa

20   himself notes, the specification of the prima facie proof
21   required to maintain an employment discrimination claim is highly

22   fact-specific.     See McDonnell Douglas, 411 U.S. at 802 n.13.

23   Saqqa does not explain why the version of the prima facie case

24   articulated in Peterson would be more appropriate to apply here

25   than the version articulated above, which numerous other courts

26   considering claims of failure to promote have utilized.              See,
27   e.g., Flores, 758 F. Supp. 2d at 994; Lyons v. England, 307 F.3d

28   1092, 1112 (9th Cir. 2002).
                                          17
     Case 2:20-cv-00331-WBS-AC Document 20 Filed 09/09/21 Page 18 of 29


1                Regardless, the court agrees with defendants that Saqqa

2    has failed to establish a prima facie case for failure to promote

3    even under the version of the standard set forth in Peterson.

4    Saqqa has simply failed to provide any evidence showing that a

5    similarly qualified employee of another race was treated more

6    favorably than him with regard to the ESM position, or that the

7    circumstances surrounding the denial of his promotion give rise

8    to an inference of racial discrimination.         See Peterson, 358 F.3d

9    at 603.     Undisputed record evidence shows that Balaji was vested

10   with the final authority to determine whether to promote a

11   candidate to the ESM position.       (See Pl.’s SDF No. 38.)         If

12   Balaji rejected Saqqa for promotion because he wanted to promote

13   someone of his race to the position, he had the opportunity to do

14   just that by promoting Vohra, who is the same Asian race as

15   Balaji, and who also indisputably met the minimum qualifications

16   for the position.     (See Def.’s SUF Nos. 6, 12, 27, 30.)           But the

17   undisputed facts show that Balaji denied Vohra the promotion as

18   well.     (Id. at No. 46.)   Balaji then continued to meet with Saqqa

19   to help him attain the skills necessary for the position in the

20   future, even after Vohra had resigned.        (Def.’s SUF Nos. 47-52;
21   Pl.’s SDF No. 157.)     Though Saqqa contends that Balaji was simply

22   stringing him along with no intent of helping him improve,

23   undisputed testimony shows that Balaji’s dissatisfaction with

24   Saqqa’s performance continued to be motivated by mistakes he

25   perceived Saqqa to be making.       (Pl.’s SADF No. 160.)

26               Even at the prima facie case stage of the McDonnell
27   Douglas test, where a plaintiff need only provide a “minimal”

28   degree of proof that racial animus underpinned the adverse
                                          18
     Case 2:20-cv-00331-WBS-AC Document 20 Filed 09/09/21 Page 19 of 29


1    employment action, Saqqa has simply failed to provide evidence

2    that would permit a reasonable juror to infer that his denial of

3    promotion was motivated by Balaji’s preference for members of his

4    own race.    See Peterson, 358 F.3d at 603-05.       Summary judgment on

5    Saqqa’s first claim is therefore appropriate for failure to

6    establish a prima facie case of discrimination.          Id.   Because

7    failure to establish a prima facie case of discrimination is

8    alone sufficient to grant summary judgment on a racial

9    discrimination claim, see McDonnell Douglas, 411 U.S. at 802, the

10   court need not consider Saqqa’s various arguments that the

11   proffered reasons for Balaji’s failure to promote him were

12   pretextual.

13               Suffice it to note here that while Saqqa contends that

14   Balaji’s failure to promote him was driven by a preference for

15   members of his own race, Saqqa does not dispute that another

16   qualified candidate of Balaji’s race (Vohra) also interviewed for

17   the position, and that, had Balaji wanted to promote him, he had

18   the exclusive authority to do so, regardless of the opinion of

19   other panel members.      (See Pl.’s SDF Nos. 27, 30.)      Given that

20   Balaji ultimately decided not to promote Vohra for the same
21   stated reasons as Saqqa, Saqqa simply cannot show that any

22   favoritism on the part of Balaji signals that his stated reasons

23   for denying Saqqa’s promotion were actually a pretext for racial

24   discrimination.

25         B.    Race Harassment under § 1981

26               Saqqa next claims that Balaji created a hostile work
27   environment and harassed him based on his race in violation of 42

28
                                          19
     Case 2:20-cv-00331-WBS-AC Document 20 Filed 09/09/21 Page 20 of 29


1    U.S.C. § 1981.2    (Compl. ¶¶ 20-24.)      To establish a hostile work

2    environment claim under § 1981, a plaintiff must show that (1) he

3    was “subjected to verbal or physical conduct” because of his

4    race; (2) “the conduct was unwelcome,” and (3) “the conduct was

5    sufficiently severe or pervasive to alter the conditions of his

6    employment and create an abusive work environment.”          Manatt, 339

7    F.3d at 798.    To state a cognizable claim, the plaintiff must be

8    able to show that he was harassed because of his race.           See

9    Kortan v. California, 5 F. Supp. 2d 843, 850 (C.D. Cal. 1998)

10   (“The Supreme Court recently stressed [that] . . . harassment

11   must come because of the plaintiff’s protected characteristic.”

12   (citing Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75,

13   77 (1998)).

14               “Section 1981, like Title VII, is not a ‘general

15   civility code.’”     Id. (quoting Faragher v. City of Boca Raton,

16   524 U.S. 775, 788 (1998)).       “[S]imple teasing, offhand comments,

17   and isolated incidents (unless extremely serious) will not amount

18   to discriminatory changes in the terms and conditions of

19   employment.”    Faragher, 524 U.S. at 788.

20               Saqqa’s claim for racial harassment fails because he
21

22
           2   Saqqa’s complaint states that his second and third
     claims for harassment in violation of 42 U.S.C. § 1981 and
23   California Government Code § 12940(j) are brought “against all
     defendants.” (Compl. ¶¶ 20-29.) Neither party has addressed the
24   issue of whether the County may be held vicariously liable for
     Balaji’s actions under either statute. Regardless, because Saqqa
25   only alleges that the County is liable based on the actions of
26   Balaji, and, as explained below, no genuine issue of material
     fact exists as to whether Balaji harassed Saqqa based on his race
27   or age, the court will grant summary judgment in favor of the
     County as to Saqqa’s second and third claims for racial and age
28   harassment as well.
                                     20
     Case 2:20-cv-00331-WBS-AC Document 20 Filed 09/09/21 Page 21 of 29


1    has not produced any evidence which would lead a reasonable juror

2    to conclude that Balaji’s allegedly harassing conduct was

3    motivated by Saqqa’s race.       To be sure, Saqqa details numerous

4    instances in which Balaji berated him or yelled at him in

5    response to perceived mistakes on the part of Saqqa or those in

6    his department.     (See Pl.’s SDF Nos. 60-106; Pl.’s SADF Nos. 151-

7    172.)   Yet, Saqqa does not dispute that Balaji never referred to

8    Saqqa’s race or the race of any other employee--expressly or

9    otherwise--in any of these instances.        (See Pl.’s Opp’n at 16-

10   17.)

11               Saqqa contends that, although Balaji’s conduct was not

12   overtly racial, a jury could infer that he was motivated by race

13   because evidence shows that Balaji did not yell, scream at, or

14   berate people of his own race as frequently or in the same manner

15   as Saqqa.    (See id.)    Saqqa points to two pieces of evidence in

16   support of his contention.       First, in his own declaration, Saqqa

17   states that he never observed Balaji similarly belittle or berate

18   a person of Balaji’s own Asian race, including Vohra.           (Pl.’s

19   SADF No. 172.)     Second, Saqqa points to the declaration of one of

20   his coworkers, David Mendoza, in which Mendoza states that Balaji
21   “regularly exhibits favoritism to a select few.”          (Pl.’s SADF No.

22   168.)   “These few have been given opportunities not offered to

23   others and are not berated, belittled, or humiliated . . . .”

24   (Id.)   “Mr. Balaji has repeatedly shown this type of bias between

25   managers who share the same religion/ethnicity as him and those

26   who don’t.”    (Id.)
27               Saqqa’s argument fails for two reasons.        First, the

28   Ninth Circuit has specifically cautioned that “a conclusory,
                                          21
     Case 2:20-cv-00331-WBS-AC Document 20 Filed 09/09/21 Page 22 of 29


1    self-serving affidavit, lacking detailed facts and any supporting

2    evidence, is insufficient to create a genuine issue of material

3    fact.”   FTC v. Publ’g Clearing House, Inc., 104 F.3d 1168, 1171

4    (9th Cir. 1997).     Both Saqqa and Mendoza’s declarations are

5    overly vague and conclusory in describing Balaji’s alleged

6    treatment of managers outside his own race.         Neither Saqqa nor

7    Mendoza describe any specific incidents in which Balaji failed to

8    discipline a member of his own race in the same manner as he did

9    Saqqa, or set out any foundation for how they were aware of the

10   race of any other County employee to whom they refer.           (See Pl.’s

11   SADF Nos. 168, 172.)      Mendoza’s declaration does not even specify

12   that Balaji’s alleged mistreatment of certain managers was based

13   on their race--he states that Balaji exhibited bias due to other

14   employee’s “religion/ethnicity.”          (Id.)

15               Without some additional factual detail explaining why

16   the declarants were able to conclude that Balaji was acting with

17   discriminatory animus, rather than simply criticizing employees

18   for a race-neutral reason, there is simply no foundation for an

19   inference that Balaji lacked animus towards those of his own race

20   or harbored racial animus towards others, including Saqqa.           See
21   Alexis v. McDonald’s Rests. of Mass., Inc., 67 F.3d 341, 347 (1st

22   Cir. 1995) (holding that, “absent some probative evidence that

23   [defendant’s] petulance stemmed from something other than a race-

24   neutral reaction to the stressful encounter,” there was no basis

25   upon which to conclude the presence of racial animus).           Saqqa and

26   Mendoza’s declarations are therefore exactly the sort of
27   conclusory and self-serving affidavits the Ninth Circuit has

28   warned are insufficient to survive summary judgment when
                                          22
     Case 2:20-cv-00331-WBS-AC Document 20 Filed 09/09/21 Page 23 of 29


1    presented without corroborating evidence or additional, detailed

2    facts.    See Clearing House, 104 F.3d at 1171.

3                Second, Saqqa does not point to any authority

4    suggesting that the absence of harassment toward members of one

5    race necessarily implies a motivation of racial discrimination

6    towards another.     In fact, both cases cited by Saqqa involved

7    cases where the defendants directed numerous extremely offensive

8    racial epithets at the plaintiff.        In McGinest v. GTE Service

9    Corp., 360 F.3d 1103, 1114 (9th Cir. 2004), employees of the

10   defendant referred to the plaintiff as a “stupid ni***r” and

11   regularly placing racist graffiti such as “ni***r” and “white is

12   right” in the bathroom and on equipment.         And in Reynaga v.

13   Roseburg Forest Prods., 847 F.3d 678, 687-88 (9th Cir. 2017),

14   employees of the defendant told the plaintiff, who was Mexican,

15   that the border should be closed to “keep motherfuckers like you

16   from coming up here and killing our elk,” and, knowing the

17   plaintiff’s wife was Native American, referred to Native American

18   women as “nasty fat squaws.”

19               There is simply no analogous evidence in the record

20   here which would suggest that Balaji’s conduct toward Saqqa was
21   based on his race.     Accordingly, no reasonable juror could

22   conclude that Balaji harassed Saqqa on that basis.          See Manatt,

23   339 F.3d at 798.     The court will therefore grant summary judgment

24   in favor of defendants as to the complaint’s second claim.3

25         3   Saqqa’s second claim for racial harassment under 42
26   U.S.C. § 1981 contains an allegation that, due to Balaji’s
     hostile treatment, Saqqa was left with no reasonable choice but
27   to resign his position at the County, and therefore was
     constructively terminated by the County. (Compl. ¶ 22.) To the
28   extent that Saqqa attempts to raise an additional claim for
                                     23
     Case 2:20-cv-00331-WBS-AC Document 20 Filed 09/09/21 Page 24 of 29


1          C.    Harassment under Cal. Gov’t Code § 12940(j)

2                Saqqa’s third claim is that Balaji harassed him and

3    created a hostile work environment “based on [Saqqa’s] opposition

4    to Defendant’s attempt to engineer a discriminatory promotion as

5    alleged above, and Plaintiff’s age (Plaintiff was born in 1961).”

6    (Compl. ¶¶ 25-29.)     Under California’s Fair Employment and

7    Housing Act (“FEHA”), it is unlawful for an employer to harass an

8    employee based on “race, religious creed, color, national origin,

9    ancestry, physical disability . . . age . . . or veteran or

10   military status.”     Cal. Gov’t Code § 12940(j)(1).

11               A prima facie case of a hostile work

12   environment/harassment claim under FEHA contains similar elements

13   as a § 1981 harassment claim: a plaintiff must establish that (1)

14   he is a member of a protected class; (2) he was subjected to

15   unwelcome harassment; (3) the harassment was based on the

16   plaintiff’s protected status; and (4) the harassment unreasonably

17   interfered with his work performance by creating an intimidating,

18   hostile, or offensive work environment; and (5) defendants are

19
     wrongful termination in violation of public policy against the
20   County, the court finds that it is subject to summary judgment as
     well. Not only would a wrongful termination claim be premised on
21   the same claims of race and age harassment for which the court
22   has already determined defendants are entitled to summary
     judgment, see Thompson v. Wiener, No. CV 08-991-PHX-GMS, 2008 WL
23   5068945, at *8 (D. Ariz. Nov. 25, 2008) (“a constructive
     discharge claim cannot be maintained unless there is another
24   legally cognizable injury present”), Saqqa is also barred by
     statute from maintaining a common law claim for wrongful
25   termination against a public entity such as the County. See Cal.
26   Gov. Code § 815; Miklosy v. Regents of Univ. of Cal., 44 Cal. 4th
     876, 899 (Cal. 2008); see also McAllister v. Los Angeles Unified
27   Sch. Dist., 216 Cal. App. 4th 1198, 1219 (2013) (“Miklosy made it
     clear that a claim for wrongful discharge in violation of public
28   policy may not be brought against a public entity.”).
                                     24
     Case 2:20-cv-00331-WBS-AC Document 20 Filed 09/09/21 Page 25 of 29


1    liable for the harassment.       Ortiz v. Dameron Hosp. Ass’n, 37 Cal.

2    App. 5th 568, 581 (3d Dist. 2019).

3                “[A]n employee claiming harassment based upon a hostile

4    work environment must demonstrate that the conduct complained of

5    was severe enough or sufficiently pervasive to alter the

6    conditions of employment and create a work environment that

7    qualifies as hostile or abusive to employees because of their

8    [protected status].”      Id. (quoting Miller v. Dep’t of Corr., 36

9    Cal. 4th 446, 462 (Cal. 2005)).       “The harassment must satisfy and

10   objective and a subjective standard.”        Id.   “The objective

11   severity of harassment should be judged from the perspective of a

12   reasonable person in the plaintiff’s position, considering all of

13   the circumstances.”     Id.

14               “[A]nnoying or ‘merely offensive’ comments in the

15   workplace are not actionable.”       Lyle v. Warner Bros. Television

16   Prods., 38 Cal. 4th 264, 283 (Cal. 2006) (quoting Harris v.

17   Forklift Sys., Inc., 510 U.S. 17, 21-22 (1993)).          “Harassment

18   cannot be occasional, isolated, sporadic, or trivial; rather, the

19   plaintiff must show a concerted pattern of harassment of a

20   repeated, routine, or generalized nature.”         Aguilar v. Avis Rent
21   A Car Sys., Inc., 21 Cal. 4th 121, 130 (Cal. 1999).          And, of

22   course, like a claim for harassment under § 1981, the harassment

23   must be based on the plaintiff’s protected status.          Ortiz, 37

24   Cal. App. 5th at 581.

25               Here, Saqqa’s claim that Balaji harassed him based on

26   his opposition to Balaji’s “attempt to engineer a discriminatory
27   promotion” fails as a matter of law, as this is a not a protected

28   class under FEHA.     See Cal. Gov’t Code § 12940(j)(1) (listing
                                          25
     Case 2:20-cv-00331-WBS-AC Document 20 Filed 09/09/21 Page 26 of 29


1    protected classes).

2                Saqqa’s claim that Balaji harassed him based on his age

3    also fails, as Saqqa cannot produce evidence that Balaji made

4    more than a few stray comments to Saqqa based on his age, none of

5    which were particularly severe.       See Ortiz, 37 Cal. App. 5th at

6    581.   Only two comments directed at Saqqa by Balaji expressly

7    reference Saqqa’s age.      Once, while debriefing with Saqqa

8    following the February 2018 interviews, Balaji stated that he had

9    inherited older managers and needed to hire younger ones. (Defs.’

10   SUF Nos. 49, 84.)      Then, after blaming Saqqa for his missing a

11   meeting with Nomellini, Balaji yelled “old managers like you need

12   to retire.”    (Id.)

13               Other witnesses confirm that they occasionally heard

14   Balaji make comments similar to these in quarterly meetings, but

15   none of them state that these comments were made in reference to

16   Saqqa. (Defs.’ SUF Nos. 61-62; Pl.’s SADF Nos. 173-74.)              Saqqa

17   also recalls one instance in 2016 when he heard Balaji tell

18   another individual that old managers like him needed to retire.

19   (Pl.’s SDF No. 61.)     Selling recalls hearing this comment, but

20   describes Balaji as having made it in a joking manner as an
21   attempt at humor.      (Id. at No. 62.)

22               At most, Balaji’s comments to Saqqa appear to be stray

23   remarks made among a series of sporadic references to age.             See

24   Stevens v. Cnty. of San Mateo, No. C 04-02762 SI, 2006 WL 581092,

25   at *5 (N.D. Cal. Mar. 7, 2006) (holding that several age-based

26   comments were neither severe nor pervasive enough to constitute
27   hostile work environment, including telling the plaintiff he was

28   a “stupid old man making up rules” and “you are an old lion and
                                          26
     Case 2:20-cv-00331-WBS-AC Document 20 Filed 09/09/21 Page 27 of 29


1    in my country we kill old lions”).        They do not appear to be a

2    pervasive course of conduct that fundamentally altered the

3    conditions of Saqqa’s employment or impaired his ability to do

4    his job due to their abusive nature.        See Nichols v. Azteca Rest.

5    Enters., Inc., 256 F.3d 864, 870 (9th Cir. 2001) (finding that

6    the plaintiff had experienced a hostile work environment where he

7    was subjected to a “relentless campaign of insults, name calling,

8    and vulgarities” which occurred “at least once a week and often

9    several times a day”).

10               Neither do these comments rise to the level of severity

11   courts typically require under FEHA.        In Eyraud, 2018 WL 2157176,

12   at *3, for instance, the court held that a “reasonable jury could

13   not find that the singular instance of Brown publicly asking

14   plaintiff, ‘Exactly how old are you?’ was severe, threatening, or

15   humiliating enough to unreasonably interfere with [plaintiff’s]

16   work performance or create a hostile work environment.”              The

17   court also held that another employee telling the plaintiff that

18   he was “old and brittle” may “be offensive, but a reasonable jury

19   would not find it created a hostile work environment.”           Id.

20               Similarly here, remarks indicating that Balaji needed
21   to hire younger managers or that old managers need to retire are

22   simply not severe or humiliating enough to maintain a claim for

23   age harassment under FEHA.       Though they may be offensive, a

24   “reasonable jury would not find [they] created a hostile work

25   environment” or interfered with Saqqa’s employment.          See id.       In

26   fact, undisputed testimony indicates that, when Balaji made the
27   first of these comments to Saqqa, Saqqa himself felt that Balaji

28   was being supportive of him and trying to get him to the point
                                          27
     Case 2:20-cv-00331-WBS-AC Document 20 Filed 09/09/21 Page 28 of 29


1    where he could be promoted to the ESM position.          (Defs.’ SUF No.

2    50.)

3                 Saqqa argues that, even though only a few of Balaji’s

4    comments expressly invoked his age, the fact that Balaji

5    occasionally referenced his age would allow a jury to reasonably

6    infer that his numerous other outbursts directed at Saqqa were

7    also driven primarily by Saqqa’s age.        To be sure, even comments

8    or conduct that do not overtly refer to the plaintiff’s age may

9    give rise to an inference that the comments were driven by

10   discriminatory animus when they are part of a larger pattern or

11   only directed at members of a certain class.         See, e.g., Kang v.

12   U. Lim Am., Inc., 296 F.3d 810, 817 (9th Cir. 2002) (conduct of

13   requiring harder work and more hours contributes to racially

14   hostile work environment if required because of race).           But,

15   here, Saqqa’s own sworn testimony is that he did not believe that

16   Balaji made those comments due to his age.4         (Defs.’ SUF No.

17   102.)      In the light of this admission by the plaintiff, no

18   reasonable juror could conclude that any of the comments made by

19   Saqqa in which he did not reference Saqqa’s age were in fact

20   driven by discriminatory animus.       See Ortiz, 37 Cal. App. 5th at
21

22
            4  At deposition, Saqqa was asked: “Those instances that
     you’ve testified to [of alleged harassment by Balaji], did you
23   believe that those -- that Mr. Balaji was engaging in that
     conduct due to your age?” (Saqqa Dep. 239:24-240:2.) Saqqa
24   answered “No.” (Id.) Saqqa argues that, because defense counsel
     asked him a question phrased in the past tense (i.e., “did you
25   believe” as opposed to “do you believe”), he was only answering
26   as to his past state of mind (i.e., before the time of his
     deposition). It strains credulity, however, to believe that, by
27   answering “no,” Saqqa was trying to draw some distinction between
     his beliefs before the deposition and his beliefs at the time of
28   his deposition.
                                     28
     Case 2:20-cv-00331-WBS-AC Document 20 Filed 09/09/21 Page 29 of 29


1    581.

2                Because a reasonable person in Saqqa’s position would

3    not find Balaji’s comments to be sufficiently severe or pervasive

4    to interfere with Saqqa’s work performance, and no reasonable

5    juror could find that Balaji’s other criticisms of Saqqa were

6    made because of his age, no genuine issue of material fact exists

7    as to Saqqa’s third claim.       See id.   The court will therefore

8    grant summary judgment in favor of defendants as to Saqqa’s third

9    claim.

10               IT IS THEREFORE ORDERED THAT defendants’ motion for

11   summary judgment (Docket No. 14) be, and the same hereby is,

12   GRANTED.

13               The Clerk of Court is instructed to enter judgment in

14   favor of defendants and against plaintiff.

15

16   Dated:   September 8, 2021

17

18

19

20
21

22

23

24

25

26
27

28
                                          29
